 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     Ulises Pena
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       Case No. 1:18-CR-00065-DAD-BAM
10
                        Plaintiff
11

12    Bikramjit Singh Pannu
      Ulises Pena                                     STIPULATION AND ORDER TO CONTINE
13                                                    STATUS CONERENCE
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE BARBARA
16   A. MCAULIFFE; HENRY CARBAJAL, ASSISTANT UNITED STATES ATTORNEY:

17
            COMES NOW Defendant, ULISES PENA, by and through his attorney of record,
18
     EMILY DELEON, hereby requesting that the status conference hearing currently set for April 27,
19
     2020 be continued to July 27, 2020.
20
            This request is based on the restrictions on entering the Courthouse and General Orders
21
     611 and 612. Further, counsel for Mr. Pannu and Mr. Pena expect to have full calendars in May
22
     and June based on other continuances in cases, particularly those with in-custody defendants
23
     whose trials were continued past the last day due to COVID-19.
24
            The parties agree the delays resulting from the continuance shall be excluded in the
25
     interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
26
     ///
27
     ///
28
                                                      1
 1   ///

 2   IT IS SO STIPULATED.
                                                                Respectfully Submitted,
 3   DATED:03/31/2020
                                                                /s/ Emily Deleon______
 4                                                              EMILY DELON
                                                                Attorney for Defendant
 5
                                                                Ulises Pena
 6
     DATED: 03/31/2020
 7                                                              /s/Robert Lamanuzzi
                                                                ROBERT LAMANUZZI
 8                                                              Attorney for Defendant
 9                                                              Bikramjit Singh Pannu

10

11   DATED: 03/31/2020
                                                                /s/Henry Carbajal
12                                                              HENRY CARBAJAL
13                                                              Assistant U.S. Attorney

14

15                                              ORDER

16
              IT IS SO ORDERED that the Status Conference is continued from April 27, 2020 to July
17
     27, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded
18

19   pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).

20
     IT IS SO ORDERED.
21

22         Dated:   March 31, 2020                         /s/ Barbara   A. McAuliffe         _
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                     2
